Avenant N°%4.du Contrat de concession forestière n°43/11, SOFORM, Groupement MOWEA 1

AVENANT N°.24.. A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU Le 12 juillet
2011 A LIBOKO

SOFORMA 043/11, Groupement MOWEA

Le présent avenant est conclu entre :
d’une part,

1° Les communautés locales des villages LIBOMB0, BOSANGA, EMBAMBE, BOPOLE,
BONZIA, du groupement de MOWEA, représentés par les m2mbres du Comité Local de
Gestion « en sigle CLG »

N° Nom Fonction

01 lABOMWA MOBONGO Godefroid P'ésident

02 TAIMA NGANDOMWANA Szcrétaire rapporteur

03 ASANI WAZO Richard T'ésorier

04 MOBUNGANDA NDELE Antoine Conseiller

05 ANOZA EKANDAY Erick Conseiller

06 MOSINGO MOMBAYA Alexandre Conseiller

07 BALOLO ENGOBO Liévin Conseiller

08 M EE OMBAYA Conseiller

09 Délégué du concessionnaire
10 Délégué de la société civile

Et d'autre part,

2° La Société Forestière et des Matières Ligneuses Af:icaines, en sigle SOFORMA,
immatriculée au registre de commerce sous le numéro 058 BOMA, ayant son siège au
n°1182, avenue des poids Lourds, commune de Limete, ville de Kinshasa, République
Démocratique du Congo, représentée par Monsieur Joao IMaïa TRINDADE, et ci — après
dénommée « le concessionnaire forestier » qui a donné déléation de signature à Mr. NUNO
AMARAL, Coordonateur d'exploitation à la SOFORMA, annee 10.2

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE
LP ru {À UT &
MOSINGO LOENGOBO | MONDONGA D v À a
MOMBAYA MOMBAYA
LS ei ue jé

Avenant N°adu Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 2

Entendu que :

La Société SOFORMA titulaire de la garantie d'approvisionnement n°008/CAB/MIN/AFF-
ET/03 du 25 mars 2003 jugée convertible en contrat de concession forestière, comme notifié
par la lettre n°159/CAB/MIN/ECN-T/15/JEB/2009 du 21 janvier 2009 et couvrant une
superficie de 150.000 hectares

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la :lause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l'avenant portant sur le chapitre 1 « dispositions générales », article 2:
L'article ci après est modifié de la manière suivante:

Article 2 de la clause du 12 juillet 2011:

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité

Article 2 est complété comme suit :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet
accord couvre alors une période de cinq années, comme l'indique l'article 17 de
l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un
nouveau bloc de cinq assiettes annuelles de coupes.

ABOMWA TAÏMA ASANT WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE
î
EP po Au LEE PA TS
MOSINGO BALOLO ENGOBO | MONDONGA DA
MOMBAYA MOMBAYA
A

Avenant N°e4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 3

Article 2 de l’avenant portant sur le chapitre 2 « Obligations des parties » section 4
« obligations du concessionnaire forestier », article 4:

L'article ci après est modifié de la manière suivante:

Article 4 de la clause 12 juillet 2011

Dans le cadre des obligations spécifiques légales, incombant au concessionnaire forestier en
matière d'infrastructures économiques et des services sociaux, celui-ci s'engage à financer à
travers le Fonds de Développement (Cf. article 11), au profit de la communauté locale, la
réalisation des infrastructures socio-économiques ci-après :

“Réhabilitation de 30 km du tronçon de la route compris entre la localité de Libombo
jusqu'à Monveda en passant par Libombo, Bosanga, Ebambe, Bopole, Bonzia;

=" Construction de deux écoles primaires de six salles de classe, bureaux et toilettes
pour les localités de Libombo et Bosanga ;

“Construction d'un centre d'animation sanitaire à Libombo ;

“__Réfection gîte d'Etat à Libombo ;

“ Octroi d'une rizerie pour la localité de Bosanga ;

“  Octroi d'un poste à souder pour la localité de Bosanga ;

“  Octroi de 5 couples de bovin à la localité de Bosanga ;

“ Octroi de 5 presses à brique à la localité de Bosanga ;
En ce qui concerne les facilités en matière de transport des personnes et de leurs biens, le
concessionnaire s'engage d'accorder cette facilité selon les modalités en annexe 3 du
présent accord.

Il sied de signaler que les infrastructures socio-économiques et les biens communautaires
sus-évoqués sont sous la responsabilité et le contrôle du comité local de gestion.

Atticle 4 est complété comme suit :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point
c, du Code forestier, incombant au concessionnaire forestier en matière
d'infrastructures économiques et des services sociaux portent spécialement sur (i) la
construction, l'aménagement des routes ; (ii) la réfection, l'équipement des

ABOMWA TAIMA ASANI WAZO MOBUNGANDA | ANOZA EKANDAY
MOBONGO_, UT. NDELE
PEUTApYS | LCR
MOSINGO BALOLO ENGOBO | MONEONGA ©
MOMBAYA MOMBAYA
7 EL

t

Avenant n°... à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°43/11 4

Article 4 est modifié comme suit :

Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point
c, du Code forestier, incombant au concessionnaire forestier en matière
d'infrastructures économiques et des services sociaux portent spécialement sur (i) la
construction, l'aménagement des routes ; (ii) la réfection, l'équipement des
installations hospitalières et scolaires ; (iii) les facilités en matière de transport des
personnes et des biens.
Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques
Ci-après :

+ _ Construction, aménagement des routes :
Tronçon de 11 km reliant Libombo jusqu’à Bosanga

Nature de travaux : Réhabilitation
Cout estimatif des travaux : 33 143$

°  Réfection, équipement des installations hospitalières et scolaires :

1. Construction d’une école primaire de 6 salles de classe et bureau en
brique cuite à Libombo 2

2. Construction d’une école primaire de 4 salles de classe et bureau en
brique cuite à Libombo 1

3. Construction d’une école primaire de 6 salles de classe et bureau en
brique cuite à Bosanga

4. Construction d’une école primaire de 6 salles de classe et bureau en
brique cuite à Bosanga

5. Construction d’un centre de santé en brique cuite et équipement à
Bosanga
+ Facilités en matière de transport des personnes et des biens
+ Autres:

- Acquisition 25 couples bovins
- Acquisition moto SENKE pour CLG et CLS

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE
A Do hay | de | Let EP

MOSINGO BALOLO ENGOBO MONDONGA

MOMBAYA MOMBAYA No sn)
TS TRE

Avenant N° du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 5

Article 3 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 5:

L'article ci après est modifié de la manière suivante :

Article 5 de la clause du 12 juillet 2011:

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECNT/27/JEB/08 précité,
sont apportées en annexe 4 des informations plus détaillées se rapportant aux engagements
prévus à l'article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures,

2) leur localisation et la désignation des bénéficiaires,

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture

des services ainsi que

4) les coûts estimatifs s'y rapportant.

Article 5 est complété comme suit :

Comme indiqué à l'article 3 de l'annexe 2 de l'arrêté n°28/CAB/MIN/ECNT/27/JEB/08 précité,
sont apportées en annexe 4 des informations plus détaillées se rapportant aux engagements
prévus à l'article 4 du présent accord et concernant :

1) les plans et spécifications des infrastructures,

2) leur localisation et la désignation des bénéficiaires,

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture

des services ainsi que

4) les coûts estimatifs s'y rapportant.

En ce qui concerne les travaux de construction et d'aménagement des routes et
pistes, il est noté de manière indicative pour chaque tronçon concerné :

- le plan du tracé et le kilométrage qui lui correspond ;

- la nature des travaux routiers à réaliser (ouverture, réhabilitation, etc.) ;

- les ouvrages d'art à installer (ponts, radiers,...) ;

- les engins et le matériel à mobiliser pour la réalisation (bulldozer,
chargeuse, niveleuse, camion-benne, etc.) ;

- les temps d'utilisation à prévoir pour chaque engin et matériel ;

- les coûts d'utilisation correspondants par unité de temps.

ABOMWA h TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE
D T7 ra =2£
L Ps ù Ro Dauh D : Ç |
INGO ALOLO ENGOBO A ©
MOMBAYA MOMBAYA
SL RS ouf
[a

Avenant n°... à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°43/11 6

Article 4 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :

Article 6 de la clause du 12 juillet 2011:

Les parties se sont convenues que la prise en charge de coûts d'entretien et de maintenance
des infrastructures est assurée par le Fond de Développement local (cf. article 11), selon
mécanisme suivant :

+ il sera constitué une provision de 10% chaque année (quelle que soit la zone
exploitée) sur les ristournes versées durant les d'exploitation sur le bloc
d'exploitation regroupant les 4 assiettes annuelles de coupe considérés ; un
programme prévisionnel d'entretien et de maintenance, sur les 20 prochaines
années des infrastructures socio-économiques présentées à l'article 4 accord est
joint en annexe 5

En outre, les parties se sont convenues de constituer une provision de 3% du coût total des
infrastructures socio-économiques pour les quatre premières assiettes annuelles de coupe.

+ Quant à la rizerie, poste à souder et presses brique, les parties se sont convenues
que les frais encaissés pour la location servent à l'entretien et à la maintenance des
dits matériels.

° Pour le bovin, les parties se sont convenues que les souscripteurs au métayage
versent une caution de 100$ en trois tranches par année à l'intervalle de chaque 4
mois. Lequel argent servira à l'entretien du cheptel.

Article 6 est complété comme suit

Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà (10) de la
période d'exploitation des 4 assiettes annuelles de coupe sur lesquelles sont
prélevées les ressources forestières et calculées les ristournes, destinées à financer
la réalisation des infrastructures socio-économiques au bénéfice de la communauté
locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

Constitution d'une provision de 19,9 % sur les ristournes versées
durant les années d'exploitation sur le bloc d'exploitation regroupant, les 4 assiettes
annuelles de coupe considérées ; un programme prévisionnel chiffré d'entretien et de
maintenance sur les 20 prochaines années des infrastructures socio-économiques
présentées à l'article 4 du présent accord est joint en annexe

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBQNGO IGANDOMWANA NDELE
bus | do rc [A
0 =
MOSINGO LBALOLO ENGOBO MONDONGA
MOMBAYA — MOMBAYA 0 | À on

Avenant N° CAdu Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 7

chiffré d'entretien et de maintenance sur les 20 prochaines années des infrastructures
socio-économiques présentées à l'article 4 du présent accord est joint en annexe 19

Article 5 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 7:

Article 7 de la clause du 12 juillet 2011:

L'article ci après est modifié de la manière suivante :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs,
le Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

La rémunération du personnel recruté est fixée de commun accord entre les parties à une
somme équivalent à cinquante dollars américains le mois.

Article 7 est complété comme suit:

Certains des coûts de fonctionnement des installations hospitalières et scolaires,
notamment les rémunérations des enseignants et des personnels de santé, sont du
ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés, recruter
localement et financer sur les ressources du Fonds de Développement (cf. article 11
ci-dessous), des personnels aptes à remplir ces fonctions.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELI

= à :
RP Lu | ZE DAT à EF
MOSINGO BALÔLO ENGOBO | MONDONGA L=O
MOMBAYA MOMBAYA

Avenant N°e4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 8

Article 6 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 12 :

L'article ci après est modifié de la manière suivante :

Article 12 de la clause du 12 juillet 2011

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et des représentants élus de la communauté locale
(composition en annexe 7).

Le concessionnaire forestier accepte qu'un représentant de la société civile fasse partie du
CLG en qualité d'observateur.

Article 12 est complété comme suit :

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé
d'un délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale.

Sur demande de la communauté locale, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur

Article 7 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 13:

L'article ci après est modifié de la manière suivante :

Article 13 de la clause du 12 juillet 2011

Outre un président désigné par les membres de la communauté locale, le comité local de
gestion comprend un trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le comité local de gestion est installé officiellement par
l'administrateur de Territoire.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA 5 NDELE
ul |A CD
MOSINGO ALOLO ENGOBO MONDONGA DS)
MOMBAYA MOMBAYA
: TT

Avenant N° S{du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 9

Article 13 est complété comme suit :

Outre un président désigné par les membres de la (des) communauté(s) locale(s) et/ou du
peuple autochtone et travaillant sous la supervision du chef de la communauté, le CLG
comprend un trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

Article 8 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
«obligations du concessionnaire forestier », article 14 :

L'article ci après est modifié de la manière suivante :

Article 14 de la clause du 12 juillet 2011

Par manque de facilités bancaires, les parties se sont convenues que le fonds de
développement soit consigné auprès du concessionnaire forestier.

Celui-ci accepte de rendre accessible les ressources financières au comité local de gestion,
trente jours après le dépôt des rapports trimestriels auprès du ministère de l'économie
nationale.

Dans le souci de totale transparence, le concessionnaire forestier remet une copie de
déclaration trimestrielle aux membres du CLG et témoigne sa disponibilité de former les
personnes désignées par le CLG en ce qui concerne le cubage des grumes.

Atticle 14 est complété comme suit:

Le Fonds de Développement est consigné auprès du concessionnaire forestier ou
d'un tiers défini d'un commun accord par les parties, si d'autres facilités bancaires ne
sont pas disponibles.

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au
CLG, selon des modalités fixées de commun accord par les parties.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOI ) NGANDOMWANA NDELE,
x
PTE: a A
MOSINGO BALOLO ENGOBO MONDONGA LS
MOMBAYA MOMBAYA
= Ze Les

L
Avenant N°p£du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 10

Article 9 de l’avenant portant sur le chapitre 2 « obligations des parties » section 2
«obligations de la (des) communauté (s) locale (s) et/ou du peuple autochtone»,
article 18 :

L'article ci après est modifié de la manière suivante :

Article 18 de la clause du 12 juillet 2011

La(les) communauté(s) locale(s) et/ou le peuple autochtone s'engagent à prendre toute
disposition appropriée pour que ses membres contribuent à la protection du personnel et du
patrimoine d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la (des) communauté(s) locale(s) et/ou du peuple
autochtone, entraîne réparation.

Sans préjudice d'autres indemnisations éventuelles, et des conséquences pénales prévues
par la loi, toute dépense ou dégât engendré par des actes de vandalisme, destruction ou
violence seront réparés par le fonds de Développement.

Article 18 est complété comme suit :

La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la communauté entraîne réparation.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOB 2 NGANDOMWANA NDELI

Plus ZE LA NÉE
MOSINGO BALOLO ENGOBO | MONDONGA fp—0
— / MOMBAYA V

Avenant N°%.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 11

Article 10 de l'avenant portant sur le chapitre 3 « suivi de la mise en œuvre du présent
contrat », article 21 :

L'article ci après est modifié de la manière suivante :

Article 21 de la clause du 12 juillet 2011

Le comité local de suivi est présidé par l’administratuer de Territoire ou son délégué et est
composé d'un délégué du concessionnaire forestier et des représentants élus de la
communauté locale en dehors des membres du CLG (voir composition en annexe 9)

Les parties acceptent que l'ONG/A.E.P.E.D.C, dont le siège social est dans le territoire de
LISALA, situé au n°45 de l'avenue BANGWE, dans la cité de Lisala, représentée par son
président Monsieur AUDAGBA PANGODI Freddy siège en qualité de membre effectif du
CLS.

Article 21 est complété comme suit:

Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la (des)
communauté locale en dehors des membres du CLG.

Les parties acceptent que l'ONG A.E.P.E.D.C., représentée par Mr. Monsieur AUDAGBA
PANGODI Freddy siège en qualité de membre effectif du CLS.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBON = NGANDOMWANA NDELE)
«LAN. D À
ut 172 TA DCET
MOSINGO ALOLO ENGOBO ONGA R A2
MOMBAYA MOMBAYA k
ce LA
LEZ

Avenant N°&4.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 12

Article 11 de l'avenant

L'annexe 9 est complété par le texte de la Garantie d'Approvisionnement de la SOFORMA
08/03

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION N°CX7, /CAB/MIN/AFF-ET/03 DU © © 4°
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

: Mayumbe (SOFORMA),
sieur 2OAO MANUEL MAIA TRINDADE
ommé lExpioitisne

PRÉLIMINAIRE

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOB NGANDOMWANA NDEI

2
P® Cut ie Ç c æ: 7»
MOSINGO BALOLO ENGOBO NDONGA — 0
MOMBAYA MOMBAYA
A bp |Qr
(l

ière n°: WEA 13
Avenant N°£4.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MO

2

2/2002 du 17 novemore 2002 portant nomination des
Salut Public :

et n°
Membres du Gouvernement

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des
ressources disponibles :

FU le nécessité Ge mettre en valeur les ressources foresti
Pour Soutenir une activité économique prospère par l'exploitation r
_ transformation et ja mise en marche des Produits expigités

LH “Ploitant 3 répondu de façon satisfaisante aux critères et aux
la décision n°002/CCE/DECNT/84, relative à 3 garantie
en matière ligneuse et à la lettre d'interition ;
onde de réaménagement des gerantes d'approvisionnement
MA cr. Lettre n° 060/02/HMN/NGML/AT/SOF/KN/03 du 22
févrer 200:

Alendu Gui y à heu d'accéder à ia demande 4e là SOFORMA en Jui
octroyant une garantie d'app Sionnement en remplacement partiel de là garantie
couverte par i3 Co: 13/84 du 27/01/1994 de 250,000 ha

ILAETE ARRETE ET CONVENU CE QUI SUIT :
Fe Âtticle 17. lé garmatie d'approvisionnement porte Sur Un volume théor
snnue! de 29.800 m3 de grumes réparti comme suit {source SP1aF}
ESSENCES VOLUME (m3)
Afrormosia 1.500
Iroko 1.209
Tiama 2.000
Kosipo 2.000
Sapeni 2.500
5 2.600
1000
1.000
1.200
800
i so
Limbat: 2.600
1.000
TAIMA ASANTWAZO MOBUNGANDA ANOZA EKANDAY
ABOMWA
NGANDOMWANA NDELI CT
MOSINGO BALOLO ENGOBO re o.
te E-— Ce L

Avenant N°&4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 14

a z
É Bosse clair 509
È Bubinga 850
È

Dibetou 950 H
Bilnge 1.000
Angueuk 4.000
Tshitoia 1.200
Dabema 800
Pagoux 300
Hombs 309
Niove 400
: Emien 500
Î Aiete 800 dl
Tali 1.000 |
Î Oboto 600 Û
Total
#7 Article 2 : Ces bois seront prélevés dans une unité d'exploitation locaïisée
comme suit
Province : Equateur District : Mongala
Territoire : Bumba & Lisaia Localité 3
Lieu 2 Superficie : 150.000 ha
; érticie 3 : Cette forêt ou portion de forêt est circonscrite dans les limites L
suivantes : Ë
Au Nord La rivière Dua(Fau noire) partie comprise entre le village
Étebe et la rivière Mabangolime:
Au Sud La rivière Motima, parti comprise entre sa source et la
nm rivière Mangole ;
AlESt : Les rivières Mabangolima et Mambuse, ensuite descendre
le rivière Yowa jusqu'à la rivière Kendjoie, et remonter
celle-ci jusqu'à la source et de ce point rejoindre par une
ligne droite, la source de la rivière Motima :
À lQuest Le tronçon de la route d'intérêt iocai compris entre le
village Etebe et la rivière Motima en passant par les
villages Monveda, Libombo et Bwanga
Article 4 Les grumes ëinsi récoltées devront être strictement utilisées pour Fe
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivent la réglementation en vigueur.
Aussi, aucune grume ne pourra Être vendue à des tiers, à moins :
d'autorisation écrite du Ministère. F
L
Le
Ë
. — : …
Ë
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOB NGANDOMWANA NDELI
7
MOSINGO BALOLO ENGOBO NDONGA REZ Ô
MOMBAYA MOMBAYA

Avenant N°&4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 15

4

4 Artice 5 : Le Ministère accordera à l'Exploitant les droits suivants sur Son unité
. d'expioitation

5.1 Le droit exclusif de récolter les arbres exploitables icentifiés &
larticie premier ou autres essences à promouvoir,

5.2Le droit de Construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;
Les infrastructures routières construites par l'Expioitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiiser les routes
oubliques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation.

artie, l'Exploitant sera soumis, de façon incongitionnelle,
aux obligations suivantes :

6.1 Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

srotection füresti

e de l'unité d'exploitation

6.3Frésenter gans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport apres coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes ét redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
convention n°013/94 du 27/01/1994;

6.5informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obteni ratification du
Ministère ;

6.6 Respecter la réglementation sur l'exploitation, 13
commerciailsation et l'exportation des produits forestiers ;

6./Aviser le Ministère de tout changement dans ta destiriation des
yrumes expioitées et en obtenir l'autorisation du Ministère ;

6.8Respecter toutes décisions prises par le Ministère en matière
d'ernénagement forestier ;

6.9Procèder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables si le volume sur pied le permet.

2?

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA

‘Pr Lu tf) re
MOSINGO ALOLO ENGOBO M )ONGA
= MOMBAYA

Avenant N°&4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA

La présente convention est effective à la date de sa signature
jusq écembre 2019

Article & Le non respect d'une des clauses
entrain on immédiate et

convention par l'exol
utomatique de la présent

Fait à Kinshasa, le 2 5 RS 2008

SIGNATAIRES AUTORISES
a

PE LE MINISTRE Le

Monsieur JOAO MANUEL MAIA TRINDADE
Pour la SOFORMA

87, Av. de l'Equateur

Kinshasa/Gombe

Fait à six exempia

16

I

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY

MOBONGO NGANDOMWANA NDELE
B,

MOSINGO LOLO ENGOBO MONDONGA

Ur:
MOMBAYA n MOMBAYA

Avenant N°S%du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA

Article 12 de l’avenant
ILest joint au présent avenant, l'annexe 10 relative à :

10.1 La lettre de notification à la convertibilité

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, lo
Ministère de l'Environnement, 2 1 3AN 2009
Conservation de la Nature
64 Tourisme

N° 457 ICABIMINIECN-T/SHJER/2008

Le Ministre a
CL * LS
A Monsieur Le Gérant Statutaire
de la SOFORMA
à Kinshasa/Limere

objet : Nouification de la recommandation de la
Conmission Interministérielle de Conversion
de: Anciens Titres Forestiers.
Votre requête n°148

Monsieur le Gérant Statutaire,

À V'issue de ses travaux, La Commission interministérielle de conversion des anciens
A entiers à constaté que votre Garantie d'Approvisionnement n°008/03 du
6502/2003 située dans les Territoires de Bumba et Lisels, Province de Equateur
Fes critères de convertibilité définis par le Décret n°05/116 du 24 octobre

Me tas modautés de conversion des anciens titres forestiers en contrats de
de rorectiére et portant extension du moratoire en matière d'octroi des

xHoitation Lei que modifié et complété par le décret n°08/02
ver 2008

enr, votre titre est jugé convertible en contrat de concession

sater de ta réception de la présente, à vous mettre en contact
Environnement, Conservation de La Nature et Tourisme pour

tes prochaines €

Veuiliez ngréer, Monsieur le Gérant Statutaire, l'expression de ma considération
disonguee.

José E.B. ENDUNDO

17

ABOMWA TAIMA ASANI WAZO MOBUI
IN
MOBONGO NGANDOMWANA ET ANO7A FAO
;
eo (Hu
MOSINGO ALOLO ENGOBO MONDONGA À J PAIX]
MOMBAYA } MOMBAYA

Avenant N°@£du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 18

10.2 La lettre de délégation de signature destinée à Mr. Nuno AMARAL

SOFORMA
SOCIETE FORESTIERE ET DES MATIERES LIGNEUSES AFRICAINES

OMA ID. NAT 01-022 A O1 RS IMPOT A07001 2

Fan ë Kinshasa ie D 2013

fnarice Générale

C1
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDE)

SE (Pl US, TS
MOSINGO BALOLO ENGOBO JONDONGA 0

MOMBAYA MOMBAYA
Avenant N°ezdu Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 19

Article 13 de l’avenant

La lettre de notification de la Direction d'Inventaire et Aménagement Forestier, « DIAF » sur
la surface utile complète l'annexe 11

” TT
re 49 gout um NE SAUAA ici A
REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa. ts} 5 AOÛT 2811
MINISTERE DE L'ENVIRONNEMENT, É : .
CONSERVATION DE LA NATURE AC Pise
TOURISME #2 eTLGÈS
# 5 #
Lt EU Le
SS ne D BY /oAFSG-ECNSMM-DIR201 1

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

BIRECTIORL E

ET AMENAGEMENT

DIAF
Transmis copie pour information à :
- Moñsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisene
— Monsieur La Secrétaire Généèrat à
l'Environnement, Conservation de La Nature
Monsieur le Directeur de La Gestion Forestière
à Ki be

Concerne: Transmission rapport des superficies
exploitables de VOs titres forestiers

À honsieur lé Gérant Statutaire de La
SOFORMA.

à KINSHASA/LIMETE

Géeant Statutaire,

Par la préser

vous fransmets en annéxe, le rapport des superficies exploitables de

ves titres fore Let qu'établé par La DIAF,

Le récapitulatif y relatit

En annexe renseigne sur la locatisation administrative de ces
Btres, (ours super figies to

les ét exploitables respéctives.

Tout en vous 5

os

réception de La présente et de ses annexes, je vous prie

d'agréer. Monsieur Le Gérant Statutaire, l'exprrulon de mes santarents dut
l Le Directeur Chef de
7 — nt
. V en
v Sébastien MALELE
—
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBO! NGANDOMWANA NDEI
+ / 24]
MOSINGO BALOLO ENGOBO [ONDONGA ER:
MOMBAYA r MOMBAYA
ERA Qu”
Avenant NO£ du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 20

écapitutatif des superficies exploitables actualisées des titres forestiers de SOFORMA
FoRende T Tennioie TIRE FT SUPERAGIE Fa) 4

Ce LR Pin se Tee —
» __n "| tr | er (4): (8)

CHAN

Note : La superficie jugée exploitable s'élève à 723 411 ha soit 72,26% de la superficie
totale de l'ensemble des titres forestiers concédés à la SOFORMA.

Le Directeur Chef dy

NS n MALE!

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDEI

:
ÉÉT (Ju
MOSINGO LOLO ENGOBO

MOMBAYA

Avenant N°64.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 21

Article 14 de l’avenant

IL est joint au présent avenant, l'annexe 12 relative au Procès verbal de modification de
projets communautaires.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDEL
D 71
Dre UE LÉ
MOST BALOLO ENGOBO | MONDONGA ©
MOMBAYA MOMBAYA
CS
<

Avenant N°@£du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 22

Article 15 de l'avenant
L'annexe 13 de l'avenant est complétée par :
13.1 La carte de localisation des AAC

Répubique Démocratique du Congo
Garantie d'Approvisionnement 08 /03
Soforma Lisala

D LU ATTE

Mae da

een.

Bonzi

"afre ne Ma

Hngonge

Tendoko

… Vilage
— Route
Cours d'eau

Assiette Annuelle de Coupe
El Assiette Annuelle de Coupe 1
LI Assiette Annuelle dé Coupe 2
Assiette Annuelle de Coupe 3
CI Assiette Annuelle de Coupe 4

| pret Grau es Sacises18 aa 2073
l

Ciimite concession

rt nee
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGI NGANDOMWANA NDELE,,
|
Paglutt | ZE M Oe =)
MOSINGO ALOLO ENGOBO NDONGA ur )]
MOMBAYA BL MOMBAYA

23

Avenant N°4.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA

13.2 La carte de localisation des projets communautaires

République Démocratique du Congo
Garantie d'Approvisionnement 08 /03 Soforma Lisala
Localisation des projets communautaires

Des

FIVE
1

3 Bosanga/

As

Libombo 1
af

Infrastructures à réaliser

À Réhabilitation route

# Construction école primaire + bureau

{ Construction école secondaire + bureau

# Acquisition 25 couples de bovin
3) Acquisition moto SENKE

—— Route

—— Cours d'eau

Assiette Annuelle de Coupe
ES Assiette Annuelle de Coupe 1
Assiette Annuelle de Coupe 2
Assiette Annuelle de Coupe 3
CaAssiette Annuelle de Coupe 4
Limite concession

æ Construction centre de santé + équipement

ZS00N

à

+
21"400€

ABOMWA TAÏMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO à NGANDOMWANA NDERE )
7.0 Élu 1
MOSINGO FBALOLO ENGOBO | MONDONGA L_—5
FC 22 MOMBAYA
Z DuF =

Avenant N°84 du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 24

Article 16 de l’avenant

L'annexe 14 est complétée par la facture pro forma d'acquisition d'une Moto pour CLG et
CLS

EGT/ 8474

ABOMWA ” | TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA D:
|
it ZE AE DE
MOSINGO ALOLO ENGOBO MONDONGA LA
MOMBAYA L nl MOMBAYA

Avenant N°.…...du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA

25
14.2 La facture pro forma d'acquisition des bovins
|
FERME CHRIST ROI PRORRMA
Elevage des porcins, vente des petits et gros bétails |
Lisala, province de l’Equateur |
RDC |
|
|
FACTURE N°.
Mr, Mme... ré. Le fol fnhin… doit pour ce qui suit
|
Quantité Désignation Prix unitaire Prix Tdtal 7
RIT Copls Aria Fo | 17 522
C Borres ) |
ee 1
|
|
_ |
= |
TOTAL GENERAL A7 Vo Ê
ABOMWA TAIMA ASANT WAZO MOBUNGANDA ANOZA EKANDAY
MOBONG, NGANDOMWANA À
MOSINGO BALOLO ENGOBO | MONDONGA
MOMBAYA MOMBAYA

Avenant N°64.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 6

Article 17 de l'avenant

Ilest joint au présent avenant, l'annexe 15 relative au devis estimatif d'une école primaire de
quatre salles de classes

À bâtiment scolaire de Longueur 3,00 m Largeur 6,00 m Surface 19200 m°
Coût Salaires Coût fournitures extérieures
Unité | largeur] épaisseur Fer Nombre | Cube Les Prix
Nombre de jours 45 0,15 5,00 90 3,425
[Coût joumalier chef maçon 5 0,07 5,00 120 2,940 350,00 1.029,00
Nombre chef maçons 1 [Chewrons plafonnage m 0,07 0,07 5,00 60 1,470 350,00 514,50
[Coût horaire maçons 3 [Ciment fondation sac 50 kg - 60 15,00 900,00
ICiment pawement sac 50 kg 60 15,00 900,00
Nombre maçons [Ciment crépissage sac 50 kg 60 15,00 900,00
[Nombre de jours [Tôles de 3m Tôle 200 16,00 3.200,00
[Coût joumalier chef menuisier [Faitières de 3 m Faitière 24 14,50 348,00
[Nombre chef menuisier [Clous de tôle kg = 24 3,00 72,0
[Coût joumalier menuisiers [Clous de 150 kg : 12 3,36 40,32
Nombre menuisiers [Clous de 120 kg . 20 3,36 67,20
Calculs ICious de 100 kg d 20 3,36 67,20
[Salaire chef d'équipe maçon [Cious de 80 kg : 20 3,36 67,20
[Salaire maçons 690 [Clous de 60 kg = 10 2,50 25,00
[Cious de 40 kg 10 2,50 25,00
[Clous de 20 kg 10 2,50 25,00
IContreplaqués plafond
ÉSous total Salaires maçons 1.190 4 mm ES : us #8, 1078
Planches pour portes . E ;
mx 0,8m m 0,045 |m 6 0,159 350,00 94,08
Planches pour = :
Fenêtres 2mx 0,8m m 0028 |m 12 0,336 350,00 117,60
[Salaire chef d'équipe menuisier Baguettes couvre-oint m° 0,01 0,05 5,00 80 0,200 350,00 70,00
Briques cuites unité 10.000 050 | 500000 |
[Salaire menuisiers 600 [Chaux kg Q 35 0,50 17,50
[Sous total Salaires menuisiers 1.000 Bancs/Tables unité > % 30,00 2.880,00
[Tableau unité 4 20,00 80,00
[Tables 4 30,00 120,00
Quincaillerie (serrures, .
190 [gonds…) CE x 150 2,00 300,00
Sous total fournitures extérieures 19.052,45
Récapitulatif pour une école
Transport matériel (30%)
21.877,53
ABOMWA -) | TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO nl NGANDOMWANA NDEI 2
of Au | A 49 FT
MOSINGO BALOLO ENGOBO | MONDONGA pur:
MOMBAYA , MOMBAYA
2227

Avenant N°e4du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 2

Article 18 de l’avenant

Il est joint au présent avenant, l'annexe 16 relatif au plan métré d’une école primaire de
quatre salles de classe

E
[nl
m
€
m
+
6m
REOMWA TAIMA ASANTWAZO MOBUNGANDA | ANOZAEKANDAY
MOBONGO _ NGANDOMWANA NDE 7
CPP 22 (ul CT
MOSINGO ALOLO ENGOEO | MONDONGA
MOMBAYA MOMBAYA

Avenant N°.…...du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 28

Article 19 de l'avenant

L'annexe 17 de l'accord de la clause sociale est complétée par le budget prévisionnel du

fonds de développement.

Budget du Fonds de Développement des communautés
MOEWA - CCF 43/11 (GA 08/03) SOFORMAILISALA

Du

Réalisations
” 5 AE ne Coût Unitaire
Réalisations Lieu Unité Quantité (US$) Montant (US $)
f. Construction, Aménagement des routes
(Réhabiitation de 1 route Libombo à Bosanga LIBOMBO - BOSANGA Km # $ _301300]$ 33 143,00
P. Réfection, équipement des installations hospitalières et scolaires
[Construction école primaire de 6 salles + bureau LIBOMBO 2 Ecole 1 S  3880000]$ 38 800,00
[Construction école primaire de 4 salles + bureau LIBOMBO 1 Ecole | 1 $ 21 877,00 |$ 21 877,00
nstuction école primaire de 6 salles + bureau JBosanca | Ecole | Ê S 380000!$ 3880000
{Construction école secondaire de 6 salles + bureau (BOSANGA Ecole [ 1 ü 38 800,00 ||$ 38 800,00
[Construction centre de santé + Equipement (BOSANGA Î Centre | 1 $  3847600$ 38.476,00
tres: Î
uisition couple bovin au profit de 5 clans Bosanga [BOSANGA Couple 25 $ 760,00 |$ 19.000,00
uisition moto SENKE pour déplacement des membres du CLG, CLS (BOSANGA Il Moto 1 $ 1 000,00 |$ 1 000,00
[TOTAL REALISATION $ 2989600
—_—_——
(Coût de fonctionnement des Comité Local de Gestion et de Suivi
[Fonctionnement du CLG 66% $ 15242
[Fonctionnement du CLS L
[TOTAL FONCTIONNEMENT (maximum 10% Cod des vavau de nrastuurs)
(Coût d'entretien des nfrastucures sure reste de la durée de rotation 189% 5 6100500
Fe le
TOTAL FONDS DE DEVELOPPEMENT $ 30514300
Montant prévisionnel pour le Fond de Développement : $ 306143
Montant de l'avance (10% du montant des infrastructures)
pourle démarrage des travaux: $ 22990
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE T
AE] Mu | Je AT ET
MOSINGO BALOLO ENGOBO MONDONGA
MOMBAYA MOMBAYA 0.

Avenant N°...du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 29

Article 20 de l'avenant

L'annexe 18 de la clause sociale est complétée par le chronogramme prévisionnel de réalisation

Expotant rente sororun
rare: or at (GA uen mocmaEaLA
ED AIER PRE OmE DS DE ms CT
TS REC EE: Ê Ê CAD EE AREA REA RE VE AE AE REZ ME EDS ENS EE

Fran roc ES Bee onde we onde œufs œufs onde wuls mule mule mule onde wuls wuls wuls wa
nacre ETES

ann ET DE] DE Fe DE
en mananee Faws DR] Fes Fes Es
rene LS Fise met ms sf sf fs ef ef ef ef ef ef ef fs «fs

DT 22 ER CRE] CETTE EME CRETE] CONTE] EN

Réhabilitation de la route Libombo à Bosanga

Acquisition couple bovin au prof do 5 clans Bosanga.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELI
Bo PL 77/1 7 Æ A :
MOSING BALOLO ENGOBO MONDONGA
MOMBAYA MOMBAYA D À_

=
Avenant N°....du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 30

Article 21 de l’avenant

L'annexe 19 de la clause sociale est complétée par :

19.1 Le programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques.
Programme d'entretien quinquenal, SOFORMA-MOEWA CCF 43/11 (GA 08/03) -LISALA
Quantité prix unitaire Total
M. Peinture de tous les batiments
(chaux 20 kg 27|batiment $ $ 540
Pinceaux brosses G Pièce 1 $ $ 60
main d'œuvre 2 jours 27]batiment $ $ 270
(2. Plafonnage de tous les batiments
(contre plaqué 2 plaque 27]patiment $ 900[$ 486
[couvre joints 001 m3 27batiment $  35000|$ 95
[main d'œuvre 05 jour | 27]batiment $ 500[S 68
(3. Equipements salles de classe
[tableaux 22 tableaux $ 20,00 $ 440
ble bancs 2 table banc 22[salles $  3000f$ 1320
(4. Toiture de tous les batiments
[Toles 3 tôle 27|patiment $  1600[$ 12%
[main d'œuvre 3 jour $ 600|$ 18
Autres
(ciment 3 sac 27]batiment $ 2200|$ 1782
(serrure 1 serrure 27]batiment $ 500f$ 135
Chaise 1 chaise 27|patiment $  1000!$ 270
Autres $ 250
paumelle porte/fenêtre 2 paumelle 27]batiment $ 200[$ 108
Entretien route
fTronçon 1 Km $ 33400Ï$ 3674
Divers $ 1390
TOTAL entretien cinq ans : JS 1220
Coût d'entretien sur le reste de la durée de rotation (Soit: 12201$ X 4 Ans): $ 48804
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO N DOMWANA NDELE 7
APE 5.0 L fo [LE A —
MOSINGO BALOLO ENGOBO | MONDONGA 9
MOMBAYA MOMBAYA Vo A o
/ A

EE
1 sil

Avenant n°... à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°43/11 31

19.2 Le budget prévisionnel de fonctionnement de CLG et CLS

Fonctionnement CLG et CLS MOEWA - SOFORMA CCF 43/11 (08/03) LISALA

RUBRIQUES

NOMBREDE | NOMBREDE | MONTANT
MEMBRES REUNION JETONS

18 10,00
10,00

1. Déplacement membres | _ _
CLG 4,00
CLS
(2. Frais de tenue de réunion

1 920,00
CLS 9 32] $ 400$ 1 152,00

3. Forfait papèterie (an) | |

CLG 320,00
CLS 320,00
4. Visites réalisations
ICLG 400,00
CLS 360,00
5. Divers 18,00
$ 1524200
AEOMWA TAIMA ASANTWAZO MOBUNGANDA ANOZA EKANDAY
MOI NGANDOMWANA NDELE
d " lo 0 |
MOSINGO BALOLO ENGOBO | MONDONGA £
MOMBAYA MOMBAYA [No PA Dm
Avenant N°6zdu Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA Er A

Article 22 de l'avenant

L'annexe 18 est complétée par l'attestation de consignation de fonds

. ATTESTATION DE CONSIGNATION
Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 12 juillet 2011 entre le concessionnaire forestier SOFORMA d'une part, et
la communauté locale du Groupement MOWEA, des villages LIBOMBO, BOSANGA,
EMBAMBE, BOPOLE, BONZIA, d'autre part, pour le contrat de concession forestière

n°043/11 (GA 08/03) située dans l'Equateur, District de la MONGALA, Territoire de LISALA

Nous attestons que le concessionnaire forestier SOFORMA a crédité le …............. en ses
livres, le compte de la communauté locale et du peuple autochtone du groupement MOWEA
d'une somme de

DRE CREER (lettres et chiffres) correspondant à 10% du
montant du coût des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté

023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

FEOMWA TANMA ASANTWAZO MOBUNGANDA | ANOZAERANDAY
MOI NGANDOMWANA NDELI
DK 7
0 |
Rad TE LA UE
MOSINGO ROLOENGOSO | MONDE MAD
MOMBAYA MOMBAYA

t
Avenant N°&4.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 33

Article 23 de l'avenant

L'annexe 21 de la clause est complétée par le document définissant les conditions d'accès
négociées aux ressources financières par le CLG.

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SOFORMA, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SOFORMA s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l’entreprise/concessionnaire SOFORMA, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

ABOMWA A TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBOI NGANDOMWANA NDELE
roll ZE | F3 CA
MOSINGO BALOLO ENGOBO MONDONGA lp
MOMBAYA

Avenant N°e.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 3ä&

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOB( NGANDOMWANA NDELE

2 ul TE LEE
MOSINGO *BALOLO ENGOBO | MOND

Avenant N°agdu Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA #

Article 23 de l'avenant

L'annexe 22 de la clause est complétée par le document attestant de la représentation de la
communauté locale par une ONG

Demande de participation d’une ONG au processus de négociation et de suivi
de l'accord de clauses sociales

Nous, communautés locales et peuples autochtones de... représentés par :

DNA EC

Où

10.

demandons que l'ONG...
représentée par
et dont le siège social est situé sa

participe aux réunions de négociations et soit membre effectif du comité local de suivi
(CLS) de l'accord de clauses sociales portant sur les Assiettes Annuelles de
Coupe... du titre...

Signatures des représentants des communautés locales

ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO _ ) NGANDOMMANA HU ñ
= Had We 7
MOSINGO BALOLO ENGOBO | MONDONGA lo
MOMBAY, 4 MOMBAYA
PR ou

Avenant N° &.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 3%

Ainsi convenu entre les parties, le présent avenant n°.94..est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 12 juillet 2011 à LIBOKO.

Fait à

…Bosonga.…... le 93-./.04./2043

Pour les communautés locales, les membres du Comité Local de Gestion

N° Nom Fonction Signa

01 ABOMWA MOBONGO Godefroid | Président

02 TAIMA NGANDOMWANA Secrétaire rapporteur

03 ASANI WAZO Richard Trésorier

04 MOBUNGANDA NDELE Antoine Conseiller

05 ANOZA EKANDAY Erick Conseiller RÉ

06 MOSINGO MOMBAYA Alexandre | Conseiller Le)

07 BALOLO ENGOBO Liévin Conseiller Bu À Es,

/ Re
08 MONDONGA MOMBAYA Conseiller
ri]
09 L— 5 KE re Délégué du
concessionnaire
10 Délégué de la société =
civile
ABOMWA TAIMA ASANI WAZO MOBUNGANDA ANOZA EKANDAY
MOBONGO NGANDOMWANA NDELE
fo ul É

MOSINGO LOLO ENGOBO MONDONGA
MOMBAYA MOMBAYA

Avenant N°&4.du Contrat de concession forestière n°43/11, SOFORMA, Groupement MOWEA 3

Pour le Visa, les membres du Comité local de Suivi

[N° NOMS _[ FONCTION
01 __ | Président (Adm.Territoire)
Liawueco MATA-MoPoTt

02 BANEA LIWEWE David Conseiller

03 NGBUKA MOKPONGO Mathieu | Conseiller

04 LINGAMBU ASANI Gaston Conseiller

05 MENGA NGABO François Conseiller

06 IYALE SOLO Conseiller

07 EKOMBE MOKAME Conseiller

58 Rs << Conseiller (Délégué
SOFORMA)

09 Président
ONG/AEAPEDC

Pour L’Administrateur du Territoire

Noms

Fonction

Libye Le M474 MofoTi ÆT.

ASANI WAZO MOBUNGANDA ANOZA EKANDAY

ANNEXE PV
His VERBAL LE LA SIGATRE de L'AVANT
, DE L'AGORD ES CLAVSE SOCIALE dE LA Co CERN
KTY3 fu fS0FoRk4 EM RD CEA CD,

L'an ceux le Hess } Shiree Pa d'au a tu

Hu za A d #è rés! 27 «A la
ose de N'ave rat A de k Re ee cle D En Géles
T de Cak de Len:

7. C3 Ju Le en du Gmménauk Lgen,
LE BANC bre cie #2 ges & doute ,
parlent Ha PL Te dou Aa n'aun 6 la Nas bee

cl Talon dy ae A CoNg rpaanle par TES FA PH À
fs KAléla .
fu CUT cle BA lucie, La gamma k Cake np AA
A heixbneg de CLE dd CLS d'atue part, Fed
fret A'aube € mi acte D ce D À Dita if” Hé)
Cul 2 TE are fe je
Ên fn dE qu 79 Aabkur0 & prénuf Pi pee lee 9

Fait 2 F4 Le 07 re les
Tan Ly PNR "À Le qi vus LA
à F os A See
J. rekfoNEs - ÈS
AREA — EKano4i Re —.
| j Se - - MAMIE -Ambierse.
3 Moss Us - Me Ba u RAR sl

ÿ. Mo NEA DA -ANDE DA Four la rene & RL y

re Li néfllby-ASANT

Fons ExpeBe BL À. Far PSAN p3

: 2,
1. [V4 L& - Selo 2 KAtatx RUE NS
Z. pk de HteA - ACER SA 4 Neo
AAQ

TERCABE- Aokanise D A

h AAA 082 EE Îa l'adirethales freshére

i sieven-nenee Must fr eArile torapesr—
AUS > FA —tÙ TA

À -TPIND - KEpy ON yyn LR
MIE DÆ PREFEVC 4 LA
SGnarver de V'OVENANT or
! Je PRNA ko /oy/jreir

Ne [CE < | Pesr- D TM PRNCTION MGNA VLE
| AND2P LEEPNoni PEAR K ES F
a Tam - dépntone) frere

3, | Me ADN ER - morfpar | CoMS COS
af

Ca

MoJIN6o -Hrommmia | cvs

Mo RNB DR -NEE | Cen seller HS.
& | LNGeameu — AAPNS | de Il 1 CA
æ-|\8n Lo do - or | y 47 — Se
8 LABS WA 20

nl penñen _nemm | Ur 11 | Apres
le EONIBE - yo ke | 1 — 1 — 1!
N ARE - Fo Lo
& |& Epo £R — POANTOE SoFDRA PA

: A00 PO &0 Lo L
ylék#ie MAL JE gr frelit
Cas ani e fard | Gerir :
’ \20 KG NS upev die RO las
47 #0 BIS P XP. conseiflte "TS
# AE PA Pan [is ESS
4. |

cŒs VERBAL de LA REDNION PORC QUE DE
Te. Les CcoucHESs DE LA COMMUNAUTE LOLALE
DU VILLAGE DE LIBOMBO POUR LE CHANGE MENT DES
OBDE Ts DANS L AccORD DE CLAUSE SOCIALE DE
CONCESS (ON 042 f41- SOEUR MA L'ISALA
—————————————————"“

L'an deux mille krore LU rs isa ME (Eur dy
sis d'avrif s2st Lente à partir dt 4h05 dans le tilla
a Vu la Œvrtbon poblique d boule la pobv lrbion È
toc & changement da sbjek dans Caceondads lave se
Ale Signé avec SSFORMA 20 date du 424oiLet 2044
Eteot a Usle en Annexe)
>e d£ e+ déibératisa [a communal à pris læ
QE Pr anus ls sbfets Nas! F
-rétsehon de pile dt codant 4.412008;
-conskrioeiiss d'sn exotre d'animatisn sanifaire. _
FATAO 00 3 afin de comshibuer on nds pour la tn.
Pekin dune succursale de So 4 sal d'école Primo
a L\ bem bo, PaUr D1.879 60$. ‘
LAS ant commun a à 1%hes, [ee Cons a
pois EN à 49h00
&n {mi dau adons drecce” Sent k
present pro cs Neebal en da, ua seu

= Dove La CAM no fe d& Cane

4:6,05< Sanbwua Noba be Libomb à
À MIoAZz ET BA —'BABS 4j —,,. 7 We

/
d'AXTD VE -TU/E 4 — _ AE
5 A LL LÉ DE GE GA Fret ge Z.

6 JOÂKA - SEXE à 4 SAGE L)RonsE 7

2° A LENDA -Tusf, nv CAPITA
AtBe —
8. NENBA _ Ho Ne ner COBTA D. Z

d FOùpe | he
F ES la Grvope pembn} ! MDKPO NGD TEA M£ , Chef de pt LP
[in Peur Le Niscinn de Lanbibalion M. dant Varia h 23
me

PROcESz VERRAL DE LA REUNION PUBRLIRuE DE

SENSIRiILISATION DU NILLAGE LiIBOMEE SvR

LE Processus De L'ACCDRD CONSTITUANT LA CGLAUSE So -
C\ALE DU CAHIER DE CHARGES DE CONCESS (DIN) FORESTIERE
DANS LE CADRE DU TITRE 02/41 DE LA SOCETE F2FORMA

L'an deux mille +mige Letrois ème [eve du ri
d'ouril glest benve apartin de 15ho5 dans Le Nilage de Ligom
Bè la révnion publiguwæ de sens bison dulaPepoladion
5x La Processus dil'acerd de elause ssetale du cah ler
de chargesds CsnCession fsrestière dans le ca dre dela conces
on OUR IA dia SU SOTORMA (LI SALA

Ædarent présent: Ci Like en annexe)
Ordre dx (eur !

1 PrésentahtsA dlamissies.
à Evsiwtlsn duda P8Hss Porkke nr.
8: Principes du l'établissmuen) ds €) /
SL différents cemilés el ler F8 |
+ minis rie] nr oo
Cale signé avec SoFeRm
Après xp, La pe polali : :
- la ppolaliss a pris |

ee sessions Soitankes : ? Parole Pour Peu,
7 Svel est (ge | i ' à

es CNE ra en Ps pu fabien rees nnv Par U Ha
nranteei la seëtéé ou réalise-belk pas Li Pro jehs con.
= Paoequer (ELA Craie da 4 21?

“ A AU e PAC \iant Rs a se d ; \
hs Le Poiet. dote MR A NaArr enehar

ON l'aolreprise d ES rx Le 9 Lo CA ok anche

| | Après a k Pac litote sr CNE rébon dy
æala satisfaction dfous, (a révrisn a prie £
AÇheo —

En kel dx qe adsns drisst eh S, A Le

Potsem Peoers Nafhal en dal: Sua sus.

‘ N
AN A
; Proc (a commonaut£ Ks cale :

41. BSSAa Bambwa, nokabl Libsmbs
D Mon? ENBX - BA BoSAB) 92
3 FRANÇOIS REMEÀ - NéABE L/80080 T Phone

ÿ. 9 AN Tata EOBANER yen Ti she
T4 — n+e Aninrateur

Z 7 RAD ESMFA BA. Chofaut't. AS.

$  ALENDA — JOIN CAPITA LIBMBo L

g. MENRA - RoRBEREA APITA LRO B0 7 CAO

a Pour L ere pement:

MOÉPONGD TEMBI DOSE, Chef du ge supemunt

A2 AO. Post. mrnlue Kion |
01, Base — Levier
Jésanrt — RCHARD

JE RANRA — r

“[WamA - NÇAN
.[MAMRE LE MA

à $ & © 5 7 NL x

LISTE Des PRESENCES À LA REUNION
PUBLIQUE DE SENSIBIL(SATION ET DE
CHANGEMENT D OBJETS DU VILLAGE LiIBONBO

DANS LE CADRE be L'ACCORD DG
(TR = =
AVEC SDFDRMA 02/41 DS CRT

Bo 7B ro = Roudloude

INGBol«t 4
Auine - LRiñeawa ler CEA D

[Men - 7 3
|Marambe er) h
homa Cut vatiun +7 D
gang k M
NGBON GR ubtumteus e.
Na NE EÆVE He er
neEsC co Ê
Momo es je
ANGBAMA — Ê
MAMbILIA b Ê
MT XLey/ F

MNENÿS }

D”
Lise Es FRESENCET À La REUN GO
fuBtique re PEN SBILISATION ET PE cha
MenT D'OPIET dv ViLAGE kiBemte

DANS RE CARE dE L'ACERD de GLAVSE Se

CALE AVEC 50F6R MA 05/57
Pouredtoun |sEkée

D és té ER M

LL, Meki0ÿO ave u

Can Can) Pa

2 HourameT eulli Va EUR L
RS BTE cl vo

Ày.€40 Au. inestouets [M

" CARVEAIIE M

ÊS Monte mean

1

26 ANTORE PL Lt
ui

Z? FRANCor PS à
CA Bes4 3) = A/EA#. pra sage

2 L <
27 Free TEA . pére. F
3e o . ‘ Et
1 LoFeNGA NDELE cul ivecteux |
; Il eubtive bern At

LS RARE Gas der lag
40e Nortdke j

Fr

Ftenepaet Eu
35 ASaNt JE
JE. PZesam Sd
HA os

r MA A : A
3 BENDOA A j:. | AT. ï
Be, Evo LE { . £ È relur

Ê CI | Ma dacca/faun LA

LP LE ass,
C2

BE mms
FF- Gorco-el4) LE RAT

us MoOZIMbA KA TORA ES —
pPROCES VERRAL DE LA REUNION PUBLIQUE DESENSIRI-
LASATIDN DU VILLARE BOSANGA SUR LE PROCESS
DE L'ACONRD DE CLAUSE SOCIALE ET DE € HANGE MEN)
DOBDTETS DANS L' ACCORD SIGNE ANEC SOFOR MA

L'an deux raille lreige le quatrième jPoC de mois
d'aurie s'est Lenve à pachic de ghas'la réunion prb
de =eneb3lis tion sur Le Paserss vs dx L'accord da clause
ss dal &£ 40 changement deb] fs pee Le comble du
Nage Besaenga dans Uaccard d clawie s5 Gale sçne@,
este SSTORMA 8n date du 43 ville 9041.

Etecest Présents: (\e ir sk en annexe)

e nantes ©9 SUR à C'ondre du jevr À San la
LP ban Reg srl el or
ment d objets dans la clavse ss cal ngré AXLe 5e FoRN
20 dak du 43 411Let 3044.

Le premiec print a perte sur ls mœberes $C iVandes :
- L'objet dla rencortnx el présentehisn dk la MASS en :

_ Bvotution dla fes $eres fière >

L'Pevrqss LU gevReaununt congolae lent
Less rs \inksiduds d inde spores tn ea Le th el
à. ae L a ne crée pas {5 ant prigs bb \
Capa ke drag rane Po pre
2 Praz l'eduiprise S5TERMA ne
note suis be Dnmenen le DS Le h es
Ÿ aewrd diclavse Seio/a LA 0 AN depuis la SsÉ a

, Fun n let Rat on |Ssl alers
| Prurpoe, L'enbuapnise ne dSpne

LE de deals pr pou Le démarrage de ptet VO

S.&ve ;
ve [la garanhie Pot nevs aider à n
_. 15< SOSTOR MA me Na Pas Le | D'ASREE
> 7 Us \æver Ÿ
\ Lin» ppoct ale rt es eh ra ds is S rs
San |

Lanelé dluisen en
G Ja clbebeur ne penienne ples 1e en ae ndan.

LL bon démarrage ds réasdion ds peoyets esmmonavtaine
ee vrokræ-t-i faune EN" LA puvrnies |

Les repos sahsqors ans en uen n
Qv ant la auestisn dv changemant 4e @s, après
débat 2} dxbérakion, La cenmunamé Bosang a à con
d'abarn denner E pos(ete sviNants d
- cinq presse à briaqm äalves a 44506,
- kmenagemtn}t dt 49kms derouk 5+.2434,
Pvc les pes(ets esmmenavtarires 22Naniat

_ conslroekios d'on érskh &eeendæire & Bscanga a
RE S0É;,

— Achat de à5 caple du bains à 49. bu0£ (Evivanl Lprix
réel sve marche ilagests de 7 60$ Pour vn av El) Aræisor
d Scovpl pevr chaque clan.

- kchat dun mets mare SENKE Povr Le dple mu]
do CLS à 410008

- kehat ds BU db barbe} de} la Esngueur ÆX (& prix reslen)

à déhkemiur. \ on
Ls covpls beuins sont à RENE a purbir du 2 rines
Le. Loop c È
La monion « pris Lr à Aghas'.
Er 4 dique navs auvns dresge ebe tent L avc
ENS Le bresent
Pe cès Nrbal en date au disews '

’ Pvo n gLSv pe man:

MORE EDF mn E; CELS de FAeu FeREMS

NePN! TT

dite dE

NICE RCSANGA 4

ESEYCE

FR
REUNION PUBLIQUE Je Sex Biismmen T7 CHPNE-

À LA

MENT p' °DEs dANS L'AGoRD DE CAUSE SOCIALE

VGONEEZ

ÂANEC  SoFeR MA.

NENS x ATOS FONTUN | FXE OBSEN:
TITRE CAP pe he
2XGANT = | GTR \ A ose
SETENGE 7 pr (Lis … \ M1 Lu GX
ner ff … ! NÜTABÈE i M g |
FEBIA | ATABLE \ M 45%
FAUAP EN Gn \ WTABLT \iM 7 7
MON BE NGR | NOTRBLE UM or
aNG? 3 0 - Tg | nm I Ÿ
LME PU NE Ko x LEAUEZ GMRnT NN AT
SERNE = OOURINATEUR à NT Le
4ANT ER \ CAJS/GANT \N ML
HUB \ GTNATEUR | M TE
ai VOL € Ti FiUAe he À: \ ic

Ü à \ Ca

GC DE \ Mer) | : . TT hs
YKUN C77 | Scie) | J ia s
Ax& () ; _

BRENNE MENT USE
En UK? Vu Lou t nn 7

ZIiCE ! \ |

CAPE Ho = NO
RCE 72e lu 1j A tC-
af /DEL. f ti M
NOBNI SE CE EE LE
INPTI Heu | ASE EN ANT AUS
SI GC Zi ï C1 MATEUL | NA L—
108146 à loi il — 7) N De
ANDRE ! Eee lt 7) M. É
NE APONE © ' NA A Pr AT
HA NAN NEA | Œf ve GRoUpE À Er A
AE ga ÜCURT (VAR Ete, En

